Citation Nr: 1726790	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2010, October 2015, and July 2016, on which occasions it was remanded for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, the Veteran was afforded a VA examination in December 2016.  The examiner stated that the Veteran's work as a grave digger was most likely the cause of his shoulder complaints.  He also did not find medical documentation of a left shoulder injury.  In an addendum opinion in January 2017, the examiner again stated that there was no documentation of a left shoulder injury.  He then stated that if the injuries were incurred in-service, "then his current left shoulder pain is related to his injury."  Further, if the injuries were not sustained in-service, "then it is unrelated to service."  He also determined that the left shoulder disability was not aggravated by his cervical spine disability with no underlying rationale.  12/07/2016, 1/26/2017 C&P Exam.

The examiner also failed to address whether the left shoulder disability was proximately due to service-connected cervical spine strain.  Id.

Additionally, the Board notes that the examiner did not correctly express the legal standard when giving the above opinions.  The standard calls for the examiner to determine whether something is as least as likely as not (i.e., 50% or greater), with the underlying rationale.

The examiner stated that he could not locate evidence of a left shoulder injury during active duty.  The previous Board remand detailed incidents in the claims file for the examiner to review.  This evidence included a motor vehicle accident in April 1992, with a specific notation of "tenderness at the upper shoulder blade area" and another accident where the Veteran fell in November 1992, landing on his left wrist.  Statements from the Veteran, his wife, and service comrades were also included in the claims file.  

As detailed above, the examiner offered no clear opinion as to whether the Veteran's left shoulder disability was manifested during service or is otherwise related to service, and the Board cannot draw its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As this opinion is inadequate for the Board to adjudicate the Veteran's claim, another medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board sincerely regrets the continued delay in the adjudication of this claim, but in accordance with the law and in the best interests of the Veteran, the claim must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including this remand, to the December 2016 medical examiner to provide an addendum medical opinion.  If the December 2016 VA examiner is unavailable, or is unable to offer the opinion sought, the requested opinion should be obtained from another appropriately qualified clinician.  The examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The clinician is requested to address the following:

a. Is at least as likely as not (50 percent or greater probability) that the current left shoulder disability had its onset in-service or is otherwise related to active service, to include incidents in April 1992 and November 1992?  Please consider that tenderness at the upper shoulder blade area was expressly noted in April 1992 following the motor vehicle accident.

b. Is at least as likely as not (50 percent or greater probability) that the current left shoulder disability was caused by the Veteran's service-connected cervical spine strain?

c. If the disability was not caused by service or the service-connected disability, is at least as likely as not (50 percent or greater probability) that the current left shoulder disability has been aggravated (worsened beyond its natural progression) by the service-connected cervical spine disability?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

A complete rationale should accompany any opinion provided. If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2. After the above development has been completed, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






